Case: 12-30628       Document: 00512321493          Page: 1     Date Filed: 07/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                            July 25, 2013

                                     No. 12-30628                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



BRENDA MOORE,

                                                   Plaintiff-Appellant
v.

JAMES E. YELDELL; AMY ELLENDER; LOUISIANA SUPREME
COURT; 4TH JUDICIAL DISTRICT COURT; COURT OF APPEAL 2ND
CIRCUIT; FRANK MOORE, SR.; ELNORA THOMAS; SCOTT LEEHY,

                                                   Defendants-Appellants




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:12-CV-364


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Brenda Moore, proceeding pro se, appeals the
judgment of the district court which adopted the March 9, 2012 Report and
Recommendations of the magistrate judge and dismissed Moore’s claims
against the various defendants-appellees, as follows: Her claims against the

       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
    Case: 12-30628    Document: 00512321493     Page: 2   Date Filed: 07/25/2013



                                 No. 12-30628

Louisiana Court of Appeal for the 2nd Circuit and the 4th District Court for the
Parish of Moorehouse were dismissed with prejudice; those against the
Louisiana Supreme Court were dismissed without prejudice for lack of subject
matter jurisdiction; those against Judge Scott Leehy in his individual capacity
were dismissed with prejudice; those against Judge Scott Leehy in his official
capacity were dismissed without prejudice for lack of subject matter
jurisdiction; and those against Amy Ellender, James Yeldell, Frank Moore, Sr.,
and Elnora Thomas were dismissed with prejudice. We have reviewed the
record on appeal, Moore’s appellate brief, and her record excerpts, and we
conclude that the judgment of the district court should be, and is hereby,
AFFIRMED.




                                       2